Case 6:18-cr-00016-RWS-KNM Document 228 Filed 11/08/18 Page 1 of 4 PageID #: 2244



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                       TYLER DIVISION


  UNITED STATES OF AMERICA                               §

  v.                                                     §             CRIM. ACTION NO. 6:18CR16

  HEON JONG YOO                                          §

                                                     ORDER

          Before the Court are Defendant’s Motions to Dismiss with Prejudice (Docket Nos. 136,

  148), Motion to Strike Pleadings and Motion to Dismiss with Prejudice (Docket Nos. 152, 152-

  1).1 No response was filed by the United States of America. For the reasons below, the motions

  are DENIED.

  Background

          Defendant’s motions to dismiss are identical (Docket Nos. 136, 148, 152-1). In the

  motions, Defendant asserts that this criminal case should be dismissed because of “dozens of

  [instances of] professional misconduct, judicial misconduct, official misconduct,” and abuses of

  discretion. See, e.g., Docket No. 136 at 1. Defendant alleges that this criminal case is the result

  of a conspiracy by “DOJ, BATFE, FBI, Rugers, UT Tyler, UConn, RWJUH, Carrier Clinic,

  Tyler PD, Smith [County] Sheriff’s Office, and T[exas] DPS.” Id. Upon dismissal, Defendant

  requests the return of his property, financial compensation and the removal of entries on NICS

  stating he has two mental institution commitments. Id. at 1–2.

          In the Motion to Strike Pleadings, Defendant alleges that a prosecutor assigned to this

  case, Assistant United States Attorney Frank Coan (“AUSA Coan”), should be sanctioned for


  1
    Defendant’s Motion to Dismiss with Prejudice was filed as Ex. 1 to Docket No. 152. See Docket No. 152-1.
  Defendant filed additional substantively identical copies his Motion to Dismiss with Prejudice (Docket No. 152-1)
  as exhibits to Docket Nos. 153, 154, 174. See Docket Nos. 153-1, 154-1, 174-1.
Case 6:18-cr-00016-RWS-KNM Document 228 Filed 11/08/18 Page 2 of 4 PageID #: 2245



  prosecutorial misconduct and perjury. See Docket No. 152 at 1. Defendant asserts that, at the

  detention hearing, AUSA Coan falsely accused him of being a person who is prohibited from

  possessing firearms, asserted that Defendant is a danger without evidentiary proof, accused

  Defendant of making terroristic threats without proof, and sought to entrap Defendant during his

  testimony. Id. at 1–2. As a result, Defendant argues that AUSA Coan should be sanctioned

  pursuant to Federal Rule of Civil Procedure 11(b)(1), (2), (3) and (4). Id. at 2.

  Discussion and Analysis

         Defendant submits conclusory allegations of misconduct and conspiracy as a basis for

  dismissal of the indictment. See Docket Nos. 136, 148, 152, 152-1. Defendant does not provide

  any facts to support these bare allegations or cite any legal authority for dismissal of the case. Id.

         In the Motion to Strike Pleadings, Defendant submits that AUSA Coan made improper

  statements about him at his detention hearing. Docket No. 152 at 1–2. Establishing the defense

  of prosecutorial misconduct based upon statements made by a prosecutor requires a showing that

  the prosecutor made improper remarks and that the prosecutor’s remarks affected the defendant’s

  substantial rights. United States v. Winters, 530 Fed. App’x. 390, 399 (5th Cir. 2013). Notably,

  the remarks referred to by Defendant were made by AUSA Coan at a hearing. Docket No. 152 at

  1–2. They were not made at trial or in the presence of a jury. Even if Defendant could establish

  that AUSA Coan’s statements were improper, he has not alleged facts showing that the

  statements affected his substantial rights, as required to establish prosecutorial misconduct. Id.

         In the Motion to Strike Pleadings, Defendant also seeks a sanction against AUSA Coan.

  Docket No. 152 at 1. Defendant states that he is seeking relief pursuant to Federal Rule of Civil

  Procedure 11(b). Id. at 2. The Federal Rules of Civil Procedure, however, are not applicable to

  criminal cases. See United States v. Bouldin, 466 Fed. App’x. 327, 328 (5th Cir. 2012) (per



                                               Page 2 of 4
Case 6:18-cr-00016-RWS-KNM Document 228 Filed 11/08/18 Page 3 of 4 PageID #: 2246



  curiam); United States v. Fuller, 459 Fed. App’x. 346 (5th Cir. 2012); United States v. Jaimes-

  Jurado, 254 Fed. App’x. 341, 342 (5th Cir. 2007). The Federal Rules of Civil Procedure do not

  provide grounds for imposing a sanction against a prosecutor in a criminal case and Defendant

  does not cite any other basis for imposing a sanction. Further, to the extent Defendant alleges

  that AUSA Coan committed perjury, Defendant has not identified any testimony provided by

  AUSA Coan under oath or affirmation. As a result, he has not alleged facts sufficient to show

  perjury. United States v. Williams, 874 F.2d 968, 980 (5th Cir. 1989).

         It is additionally noted that Defendant filed two Notices on November 5, 2018, that were

  filed as notices (Docket Nos. 209, 210). In these documents, Defendant asserts that this case

  should be dismissed as a result of judicial incompetence and malice. Docket Nos. 209 at 1; 210

  at 1. Defendant alleges that the undersigned’s rulings show that the Court is on the prosecutor’s

  side. Id. Specifically, Defendant complains that the Court entered an order detaining him

  pending trial. Docket No. 210 at 3.

         Defendant’s allegations of judicial misconduct are solely based on the Court’s handling

  of this case. “[J]udicial rulings alone almost never constitute a valid basis for a bias or partiality

  motion.” Liteky v. United States, 510 U.S. 540, 554 (1994) (citing United States v. Grinnell

  Corp., 384 U.S. 563, 583 (1966)). Defendant does not point to any extrajudicial comments by

  the Court in this case that would show bias or prejudice. Instead, he relies on conclusory

  allegations that the rulings against him, including the ruling resulting in his detention pending

  trial, show bias.    These conclusory allegations do not show “deep-seated favoritism or

  antagonism that would make a fair judgment impossible.” Id. at 555.

         For these reasons, Defendant has not shown a basis for dismissal or a sanction against

  AUSA Coan. It is therefore



                                               Page 3 of 4
Case 6:18-cr-00016-RWS-KNM Document 228 Filed 11/08/18 Page 4 of 4 PageID #: 2247



         ORDERED that Defendant’s Motions to Dismiss with Prejudice (Docket No. 136, 148)

  and Motion to Strike Pleadings and Motion to Dismiss with Prejudice (Docket Nos. 152, 152-1)

  are DENIED. To the extent Defendant’s Notices (Docket Nos. 209, 210) can be construed as

  motions to dismiss, they are also DENIED.

         SIGNED this 8th day of November, 2018.



                                                         ____________________________________
                                                         ROBERT W. SCHROEDER III
                                                         UNITED STATES DISTRICT JUDGE




                                           Page 4 of 4
